Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of October 20, 2021 has been received and entered. With the entry of the amendment, claims 1-2 and new claim 3 are pending for examination.

Claim Objections
The objection to claim 1 because  in claim 1, “CmH(2m+1)-(OC2H4)n-OH” and “CxH(2x+1)-(OC3H6)y-OH” should be “CmH(2m+1)-(OC2H4)n-OH” and “CxH(2x+1)-(OC3H6)y-OH”, respectively, to have proper subscripts is withdrawn due to the amendment of October 20, 2021 to provide this correction.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent claims do not cure the defects of claim 1 and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrier et al (US 4748104) in view of Horgan et al (US 4664995), WO 2017/191260 (hereinafter ‘260) and Perry et al (US 5534172), EITHER alone OR further in view of the admitted state of the prior art (hereinafter ASPA).
Claim 1: Ferrier teaches a process for producing a printed circuit (wiring) board (abstract), where the process comprises providing an insulating resin substrate that can be filler containing (column 4, lines 60-65, column 5, lines 15-25, where the fiber, glass reinforcing material can be considered as filler as opposed to the resin base material, note column 9, lines 10-20, where the glass fibers described as “filling”). The process includes providing a swelling treatment to the substrate, then a roughening (etching) treatment, then a reduction treatment (note column 5, line 55 through column 6, line 10, column 9, lines 1-20).  Thereafter, the substrate is treated with a treating solution 
(A) Ferrier does not explicitly provide the pH of solutions with silane.  Ferrier gives an example using an aqueous solution with silane (column 9, lines 20-25, for example). Horgan further describes how silanes such as amino based silanes including 3-aminopropyltriethoxysilane (column 4, line 60 through column 5, line 25, overlapping that taught by Ferrier at column 6, lines 40-45, for example), can be provided in water solutions, with pH of 4-10, preferably 7-8 (note column 5, lines 25-55, and column 7, lines 30-45, noting that pH outside the 4-10 range can severely corrode metallic anode layers, and providing with hydrolysis). pH control can be provided with an additive of acid or acidic salt, for example (column 7, lines 45-55, so the solution can also have a pH control agent as allowed by present claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrier to further provide that the silane  treatment solution has a pH of 7-8 as suggested Horgan to provide a desirable 
(B) Ferrier in view of Horgan does not explicitly teach providing a glycol ether containing solution as claimed after the reduction treatment and before the silane coupling agent containing solution treatment. Ferrier does give examples of cleaning (rinsing with water after the swelling and etching, for example, and after the silane coupling agent solution treatment, note column 5, lines 55-68, column 9, line 20-25).   Ferrier also notes that organic materials can be used in the swelling step (column 5, lines 55-65, of the swelling-etching-reduction pretreatment). However, ‘260 also describes an electroless plating treatment (note page 22, lines 1-15), where the substrate can be resin or resin and silica, etc. for making circuit boards (page 4, line 5 through page 5, line 10), where the substrate can be pretreated with etching, including permanganate, then a reducing step (including providing a sweller step, etching and reducing step), where the reducer can be organic, such as hydroxylamine (note page 5, line 14 through page 6, line 25), where there can be further pretreatment (such as pre-dip, including with amine containing compounds) (note page 6, line 25 through column 5), before activation (note page 7, lines 5-15), and further plating that can be electroless plating (page  22, lines 1-15).  ‘260 further describes how cleaning steps can be provided 
Perry further describes a conventional cleaning solution with glycol ethers as 3% aqueous solution of a mildly alkaline cleaner containing propylene glycol methyl ether (meeting the requirement of present claim 1 of the propylene glycol ether with x=1 and y=1)(column 9, lines 15-20, B Clean), where various examples at column 10 describe it giving good (“3”) organic residue removal when tested (also note column 9,lines 35-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrier in view of Horgan to provide a cleaning step between the reducing step and the silane coupling agent treatment step, where the cleaning step provides treating the substrate with an alkaline (pH above 7) solution containing simply water and propylene glycol methyl ether (or optionally with additional pH adjusting agent to give the desired pH) as suggested by ‘260 and Perry to provide a desirable clean substrate to have the silane coupling agent attached, since Ferrier wants the silane coupling agent to help adhere to the surface and adsorb the catalyst (note column 6, lines 10-25), and would have pretreatment that can have organic material, etc. present from the swelling, etching, reduction, and ‘260 further describes that pretreatment can be provided to similar substrates with swelling, etching, reduction before electroless plating, where again organic material can be present in these pretreatments, and notes the teaching that cleaning steps, including alkaline solutions with water or water and glycol ethers can be provided between named steps, suggesting that a cleaning step can be predictably and acceptably provided between the reducing step and silane coupling treatment step taught by Ferrier, where 
(C) Optionally, further using ASPA, Ferrier describes that the substrate can be insulating resin and mixtures including fiber, and notes that substrate may comprise porous materials and fibers, for example, and are used for circuit boards (note column 4, lines 50-65 and column 5, lines 15-25).  ASPA further specifically provides how when making printed wiring boards with an insulating resin substrate to be electroless plated, including with swelling, roughening, reduction, and cleaning, the substrates can also conventionally contain filler such as silica based filler to give improved mechanical and electrical characteristics and improve adhesion between substrate and plating film (note 0002-0003 of the specification as filed in the Background Art section). 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrier in view of Horgan, ‘260 and Perry to specifically provide that the substrate contains filler such as 
Claim 2: Ferrier also indicates that there can be cleaning after treatment with the silane (second) treating solution, and before electroless plating (note column 9, lines 25-30, where there is a cold water rinse, that would give cleaning, after the silane solution treatment, for example).
Claim 3: As to the amount of glycol ether between 30 g/L or more and 800 g/L or less, Perry describes, for example, that there can be 3% aqueous solution with the propylene glycol methyl ether solution (so understood to refer to the glycol ether as the 3% amount) (column 9, lines 15-20), which as weight % would be about 30g/L.  Furthermore, it would have been obvious to optimize the amount of the glycol ether, giving a value in the claimed range, since as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Furthermore, as to the amount of silane coupling agent between 3 and 500 g/L, Ferrier describes 0.5 to 8 g/L, overlapping the claimed amount (column 6,lines 50-55), prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and as well, as discussed for MPEP 2144.05(II)(A) above.

It is noted that applicant provides examples and comparative examples, in the specification as filed, but a showing commensurate in scope with what is claimed has not been made, where (1) for claims 1 and 2, no amounts of the silane coupling agent or glycol ether are claimed, and applicant’s own tests refers to effects of the amount of material, and the present claims do not claim amounts, so any amount of silane coupling agent or glycol ether can be present in the respective solutions, including amounts approaching zero, so effectively as if only water was in the solutions, and also, the tests do not cover the ranges for pH claimed, for example, where only a single amine and glycol ether is tested in pH outside the claimed range, and no pH is tested near the claimed limits of 7 (outside only up to 5.9 and inside the claimed range only 13.1 for the glycol ether, and for the silane outside range only up to 6.5 and inside range only 10.8 tested), and as well, in the inventive test examples only a single pH adjusting agent is used for each, and testing was only done with a single copper plating example, and a single substrate.  Thus a showing commensurate in scope with what is actually claimed as in MPEP 716.02(d) is not made.  Furthermore, the combined references would suggest to use a glycol ether solution and silane coupling agent solution to the degree claimed. (2) Additionally, for claim 3, specific ranges of the silane coupling agent and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   Therefore, a showing of criticality has not been made, and as well, the cited examples from the reference would point to values in the claimed range. As well, the other issues as discussed for (1) above also apply.  These issues were not overcome the declaration of October 20, 2021.

The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over WO 2016/129373) (hereinafter ‘373) in view of Takagi et al (US 2016/0184789) is withdrawn due to the change in scope to the claims from the amendment of October 20, 2021.

The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Ferrier et al (US 4748104) in view of Uegaki et al (US 2002/0008470), Horgan et al (US 4664995) and Takagi et al (US 2016/0184789), EITHER alone OR further in view of the admitted state of the prior art (hereinafter ASPA) is withdrawn due to the change in scope to the claims from the amendment of October 20, 2021.

Double Patenting
The rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,138,558 (hereinafter ‘558) in view of Takagi et al (US 2016/0184789), EITHER alone OR further in view of the admitted state of the prior art (ASPA) is withdrawn due to the change in scope to the claims from the amendment of October 20, 2021.

The provisional rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/881,427 (hereinafter ‘427) in view of Takagi et al (US 2016/0184789) and  the admitted state of the prior art (ASPA) is withdrawn due to the change in scope to the claims from the amendment of October 20, 2021.

Response to Arguments
Applicant's arguments and declaration filed October 20, 2021 have been fully considered.
(A) The previous rejections have been withdrawn, and a new set of rejections provided due to the amendments to the claims changing their scope.  Also note the new 35 USC 112 rejections.
(B) Note, while the new rejection uses the primary reference to Ferrier, as discussed with the new references to ‘260 and Perry, the suggestion is to provide a first water/glycol ether solution (without silane), and then a second water/silane coupling agent solution (without glycol ether) after the reducing treatment as discussed in the rejection above, as well as all other features as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718